DETAILED ACTION
Claims 1-4, 6, 8-12, 14-18 and 20-24 (filed 10/19/2021) have been considered in this action.  Claims 1, 10, 12, 15-16, 18 and 21 have been amended.  Claims 5, 7, 13 and 19 have been canceled.  Claims 2-4, 6, 8-9, 11, 14, 17, 20 and 22-24 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 11 paragraph 2, filed 10/19/2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 

Applicant’s arguments, see page 11 paragraph 3, filed 10/19/2021 with respect to rejection of claims 1-2, 8-11, 14-17 and 20-22 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has provided newly found prior art reference Holub et al. (US20160299516) which describes the newly incorporated features claimed by the applicant.  Holub teaches the use of return water temperature information to determine a correlation between 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 contains a typographical error in that the final element of the only limitation of claim 18 states “and or thermal capacity”.  The examiner believes this was a mistakes as claim 18 was intended to be modified in the same manner as claim 12 to state “or wall thermal capacity”.  The examiner shall interpret the claim as such.
Claims 23 and 24 are objected to because of the following informalities:  
Claims 23 and 24 contain a typographical error in that both claim “in walls of the structures as a further input” and wherein there is only antecedent basis for “a structure” in claims 1 and 10, there is no reference to “structures” or a .

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-11, 14-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20150134124, hereinafter Carter), in view of Holub et al. (US 20160299516, hereinafter Holub).
   
In regards to Claim 1, Carter teaches “A method comprising: obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points for a boiler using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’ and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the “and a second control algorithm that accepts the sequence of heat load set points.... as an input and generates a sequence of boiler set points over a second prediction horizon as an output based on...a respective heat load set point of the sequence of heat load set points, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the “and controlling, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the 
Carter fails to teach “a second control algorithm that accepts...a return water temperature as inputs and generates a sequence of boiler set points ...as an output based on a determined efficiency for the return water temperature”.
Holub teaches “a second control algorithm that accepts...a return water temperature as inputs and generates a sequence of boiler set points ...as an output based on a determined efficiency for the return water temperature” ([0034] The cost of operating boiler 100 can correspond to, for example, the energy consumption of boiler 100; [0032] Estimator module 122 can determine (e.g., generate and/or build) and/or include (e.g., store) two different models (e.g., static models). The first model 165 can be a model (e.g., mapping) of the relationship between a number of controlled variables of boiler 100 and a number of manipulated variables and operating conditions (e.g., disturbances) of boiler 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC system for controlling a boiler that accepts outside temperature forecasts and which utilizes two algorithms for determining a sequence of heat load set points and a sequence of boiler set points with different time horizons as taught by Carter, with the use of return water temperature information so that efficiency information can be inferred between the return water temperature and the amount of heat load in a heat load set point (heat demand) because both Carter and Holub are in the related field of controlling a boiler to be most efficient using a modeling algorithm that models the operation of the boiler across different variables.  Holub specifically notes the benefit of their invention by stating “[0003] One of the major energy consumers of an HVAC system is a boiler (e.g., boiler 

In regards to Claim 8, Carter and Holub teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein controlling the boiler to heat the structure comprises controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation 

In regards to Claim 9, Carter and Holub teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 8 further comprising selecting the optimal control sequence by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a 

In regards to Claim 10, Carter discloses “A non-transitory computer-readable medium storing instructions that when executed by a processor cause the process to:” ([0052] The controller 10 takes the form of a data processor arrangement comprising a computer programmed to perform the various tasks presented by functional blocks 14-17, and these are discussed below. It will be appreciated that the computer has an electronic memory on which said schedule is stored. The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period [0026] the controller may control the boiler by means of a suitable “obtain an outside temperature forecast for an area outside of a structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determine a sequence of boiler set points for a boiler using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’ and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a “and a second control algorithm that accepts the sequence of heat load set points...as an input and generates a sequence of boiler set points over a second prediction horizon as an output based on...a respective heat load set point of the sequence of heat load set points, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period; wherein the control function for when to activate or deactivate the boiler is considered a target parameter; [0053] The controller 10 has an output 18 over “and control, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal 
Carter fails to teach “a second control algorithm that accepts...a return water temperature as inputs and generates a sequence of boiler set points ...as an output based on a determined efficiency for the return water temperature”.
Holub teaches “a second control algorithm that accepts...a return water temperature as inputs and generates a sequence of boiler set points ...as an output based on a determined efficiency for the return water temperature” ([0034] The cost of operating boiler 100 can correspond to, for example, the energy consumption of boiler 100; [0032] Estimator module 122 can determine (e.g., generate and/or build) and/or include (e.g., store) two different models (e.g., static models). The first model 165 can be a model (e.g., mapping) of the relationship between a number of controlled variables of boiler 100 and a number of manipulated variables and operating conditions (e.g., disturbances) of boiler 100. The second model 166 can be a model (e.g., mapping) of the relationship between the cost of operating boiler 100 and the number of manipulated variables and operating conditions of boiler 100; [0035] In some embodiments, estimator module 122 can determine (e.g., generate, build, update, and/or 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC system for controlling a boiler that accepts outside temperature forecasts and which utilizes two algorithms for determining a sequence of heat load set points and a sequence of boiler set points with different time horizons as taught by Carter, with the use of return water temperature information so that efficiency information can be inferred between the return water temperature and the amount of heat load in a heat load set point (heat demand) because both Carter and Holub are in the related field of controlling a boiler to be most efficient using a modeling algorithm that models the operation of the boiler across different variables.  Holub specifically notes the benefit of their invention by stating “[0003] One of the major energy consumers of an HVAC system is a boiler (e.g., boiler plant). Reducing the energy consumption of the boiler of an HVAC system can reduce the energy consumption, and therefore reduce the operational cost, of the HVAC system” and “[0012] HVAC system boiler controllers in accordance with the present disclosure can determine and/or change (e.g., adjust) the set point(s) 

In regards to Claim 14, Carter and Holub teach the computer-readable medium of forming a sequence of boiler set points using model predictive control as incorporated by claim 10 above.  Carter further teaches “The computer-readable medium of claim 10, wherein controlling the boiler to heat the structure comprises controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are 

In regards to Claim 15, Carter and Holub teach the computer-readable medium of forming a sequence of boiler set points using model predictive control as incorporated by claim 14 above.  Carter further teaches “The computer-readable medium of claim 14, wherein the instructions further cause the processor to select the optimal control sequence by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a decision to fire the boiler at the start of a "optimum start" period. The thick line 48 shows the target temperature profile produced by the 

In regards to Claim 16, Carter discloses “A device comprising: a processor; and a memory electrically connected to the processor, wherein the memory is configured to store a program, wherein the processor is configured to:” ([0052] The controller 10 takes the form of a data processor arrangement comprising a computer programmed to perform the various tasks presented by functional blocks 14-17, and these are discussed below. It will be appreciated that the computer has an electronic memory on which said schedule is stored. The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period [0026] the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the “obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points for a boiler using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’  and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a structure; [0053] This model is used to relate the external temperature, T.sub.E, “and a second control algorithm that accepts the sequence of heat load set points....as inputs and generates a sequence of boiler set points over a second prediction horizon as an output based on...a respective heat load set point of the sequence of heat load set points, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period; wherein the control function for when to activate or deactivate the boiler is considered a target parameter; [0053] The controller 10 has an output 18 over which it supplies control signals for switching the boiler 4 on and off; wherein the “and control, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is 
Carter fails to teach “a second control algorithm that accepts...a return water temperature as inputs and generates a sequence of boiler set points ...as an output based on a determined efficiency for the return water temperature”.
Holub teaches “a second control algorithm that accepts...a return water temperature as inputs and generates a sequence of boiler set points ...as an output based on a determined efficiency for the return water temperature” ([0034] The cost of operating boiler 100 can correspond to, for example, the energy consumption of boiler 100; [0032] Estimator module 122 can determine (e.g., generate and/or build) and/or include (e.g., store) two different models (e.g., static models). The first model 165 can be a model (e.g., mapping) of the relationship between a number of controlled variables of boiler 100 and a number of manipulated variables and operating conditions (e.g., disturbances) of boiler 100. The second model 166 can be a model (e.g., mapping) of the relationship between the cost of operating boiler 100 and the number of manipulated variables and operating conditions of boiler 100; [0035] In some embodiments, estimator module 122 can determine (e.g., generate, build, update, and/or adjust) the models based on real time operational data and/or behavior of boiler 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC system for controlling a boiler that accepts outside temperature forecasts and which utilizes two algorithms for determining a sequence of heat load set points and a sequence of boiler set points with different time horizons as taught by Carter, with the use of return water temperature information so that efficiency information can be inferred between the return water temperature and the amount of heat load in a heat load set point (heat demand) because both Carter and Holub are in the related field of controlling a boiler to be most efficient using a modeling algorithm that models the operation of the boiler across different variables.  Holub specifically notes the benefit of their invention by stating “[0003] One of the major energy consumers of an HVAC system is a boiler (e.g., boiler plant). Reducing the energy consumption of the boiler of an HVAC system can reduce the energy consumption, and therefore reduce the operational cost, of the HVAC system” and “[0012] HVAC system boiler controllers in accordance with the present disclosure can determine and/or change (e.g., adjust) the set point(s) of a boiler such that the energy consumption, and therefore the operational cost, 

In regards to Claim 20, Carter and Holub teach the device for forming a sequence of boiler set points using model predictive control as incorporated by claim 16 above.  Carter further teaches “The device of claim 16, wherein the processor is configured to control the boiler to heat the structure by at least controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this “and wherein the optimal control sequence is selected by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a decision to fire the boiler at the start of a "optimum start" period. The thick line 48 shows the target temperature profile produced by the optimisation calculations for the next half hour. The dashed lines 50 each show the predicted room temperature for a respective set of different control possibilities (firing now, firing later, together with turning off again at later times). The solid line 52 shows the closest fit to the temperature profile, and so this one is chosen. Since this prediction involved the boiler firing immediately, the boiler is turned on at this point).

In regards to Claim 22, Carter and Holub teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein the second control algorithm generates the sequence of boiler set points based on a load delivery cost function that accepts the sequence of heat load set points as an input” ([0071] In order to optimise heating control, a cost functional is required that reflects what we are trying to achieve. We wish to minimise energy consumption and discomfort; we assume that discomfort can be quantified by how much the temperature is below the user's setpoint... Q.sub.k.sup.E is the energy cost multiplier, i.e. the cost per unit energy; [0170] The FIG. 4 shows the energy cost (solid line 28) and discomfort cost (dashed line 30) of this proposed solution as a function of time. [0171] These incorporate both the multipliers Q and the cost functions of energy and temperature difference).

Claims 2-4, 11-12, 17-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter and Holub as applied to claims 1, 10 and 16 above, and further in view of Motodani et al. (US 20190017721, hereinafter Motodani).

In regards to Claim 2, Carter and Holub teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter and Holub fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0122] The parameter estimation unit 323 includes an upper and lower parameter limit setting unit 323a and a parameter evaluation unit 323b; [0135] The upper and lower parameter limit setting unit 323a sets the initial value for each parameter, and the upper limit and lower limit for the parameter. These values are used in calculating an estimate for each parameter by using the least-squares method or other techniques (such as the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Holub, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all 

In regards to Claim 3, Carter, Holub and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 2 above.  Motodani further teaches “The method of claim 2 wherein the elements comprise wall thermal resistivity and windows thermal resistivity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O 

In regards to Claim 4, Carter, Holub and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 2 above.  Motodani further teaches “The method of claim 3 wherein the elements comprise wall thermal capacity” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).


In regards to Claim 11, Carter and Holub teach the computer-readable medium of forming a sequence of boiler set points using model predictive control as incorporated by claim 10 above.  Carter further teaches “The computer-readable media of claim 10, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter and Holub fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Holub, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single parameter, thus one would expect the modeling utilized by Motodani to be more accurate as it is utilizing a richer model to estimate heat losses.  Furthermore, by constraining the parameters of the heat loss model, one would expect to have the added benefit of not solving a “runaway 

In regards to Claim 12, Carter, Holub and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 11 above.  Motodani further teaches “The computer-readable medium of claim 10, wherein the elements comprise at least one of wall thermal resistivity, windows thermal resistivity, or wall thermal capacity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes 

In regards to Claim 17, Carter and Holub teach device for forming a sequence of boiler set points using model predictive control as incorporated by claim 16 above.  Carter further teaches “The device of claim 16, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the  
Carter and Holub fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Holub, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are 

Claim 18, Carter, Holub and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 17 above.  Motodani further teaches “The device of claim 17, wherein the elements comprise at least one of wall thermal resistivity, windows thermal resistivity, and or thermal capacity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]; wherein wall conductivity and window transfer coefficient are a form of wall thermal resistivity and window thermal resistivity; [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).

Claim 21, Carter and Holub teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein the first control algorithm determines a set of predictive operative temperatures based on a set of air temperature within the structure and a set of wall temperatures within the structure” ([0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. The function represented by the block 14 is the learning of the thermal properties of the house. One such property is the heat capacity of the room, i.e. the amount of heat energy required to raise the air temperature in the room by 1.degree. C. The temperature in the room will also be influenced by the thermal mass within the room. Typically, the thermal mass will be primarily constituted by solid objects and/or surfaces within the room itself which are disconnected from heat delivery system 6, but with which the room can exchange heat; [0054] The thermal state will be constituted by the air temperature of the room(s), T.sub.R, the temperature of the heat delivery system 6, T.sub.H, and the thermal mass  “and generates the sequence of heat load set points based on a set of predicted operative temperatures, a set of predicted water temperatures, and a set of slack variables, wherein each heat load set point of the set of heat load set points corresponds to a respective predicted operative temperature of the set of predicted operative temperatures” ([0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1; 0104] Calculate the resulting water temperature) “wherein each heat load set point of the set of heat load set points corresponds to a respective predicted water temperature of the set of predicted water temperatures” ([0104] Calculate the resulting water temperature, and reduce the relevant entries E.sub.j so that they are (a) below or equal to the maximum boiler output power and (b) so that the water temperature “and wherein each heat load set point of the set of heat load set points corresponds to a respective slack variable of the set of slack variables” ([0071]  In order to optimise heating control, a cost functional is required that reflects what we are trying to achieve. We wish to minimise energy consumption and discomfort... In the simplest case f(x)=0 (x<0): f(x)=x (x>0), giving a linear penalty for temperatures below set point and no discomfort cost for temperatures above set point; [0073] It would also be possible to include a penalty for being too much above a set point--for example some people like it to be cool at night--or an additional penalty for being too much below set point (e.g. "minimise my energy consumption but never let it be more that 2 degrees below set point"). The system design is scalable to including these new parameters; wherein the penalty is considered the slack variable).
The combination of Carter and Holub fail to teach “determines a set of predictive operative temperatures based on...a set of wall temperatures within the structure”.
Motodani teaches “determines a set of predictive operative temperatures based on...a set of wall temperatures within the structure” ([0019] The provided apparatus, system, method, and program make it possible to automatically select, from among a plurality of building models, a building model that minimizes the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Holub, with the system that estimates parameters of a heat loss model of a room utilizing wall temperature values as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment through the modeling of the walls thermal behavior and the correlation to indoor and outdoor air temperatures.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single 

In regards to Claim 23, Carter and Holub teaches the method of heating a structure using a boiler as incorporated by claim 1 above.
Carter further teaches “The method of claim 1, wherein the first control algorithm accepts the outside temperature forecast as the input” (Fig. 1 shows optimization block 16 accepting external temperature forecast from block 19; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1)
Carter and Holub fails to teach “and also accepts an estimated heat accumulation in walls of the structures as a further input”.  It should be noted that while not explicitly teaches heat accumulation in walls, Carter does teach ([0021] Preferably, said relationship is based on a heat transfer model that takes 
Motodani teaches “and also accepts an estimated heat accumulation in walls of the structures as a further input” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0095] FIG. 5A represents a one-dimensional model that serves as the basis for the models of FIGS. 5B to 5G. FIG. 5A represents a thermal characteristic model in which indoor temperature and outside air temperature are connected by a single 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model based MPC control system that utilizes outdoor temperature and a thermal model of a room to determine control sequences for a boiler, the thermal model taking into consideration the thermal mass and thus the heat stored in the room as taught by Carter and Holub, with the use of a thermal model that includes the heat capacitance of the walls in the room so that the amount of stored heat in the walls is known as taught by Motodani, because the model of Motodani can be considered a more accurate model that takes consideration of more detailed 

In regards to Claim 24, Carter and Holub teaches the method of heating a structure using a boiler as incorporated by claim 10 above.
Carter further teaches “The computer-readable medium of claim 10, wherein the first control algorithm accepts the outside temperature forecast as the input” (Fig. 1 shows optimization block 16 accepting external temperature forecast from block 19; [0053] The functional control blocks 14-17 perform 
Carter and Holub fails to teach “and also accepts an estimated heat accumulation in walls of the structures as a further input”.  It should be noted that while not explicitly teaches heat accumulation in walls, Carter does teach ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The function represented by the block 14 is the learning of the thermal properties of the house. One such property is the heat capacity of the room, i.e. the amount of heat energy required to raise the air temperature in the room by 1.degree. C. The temperature in the room will also be influenced by the thermal mass within the room. Typically, the thermal mass will be primarily constituted by solid objects and/or surfaces within the room itself which are disconnected from 
Motodani teaches “and also accepts an estimated heat accumulation in walls of the structures as a further input” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0095] FIG. 5A represents a one-dimensional model that serves as the basis for the models of FIGS. 5B to 5G. FIG. 5A represents a thermal characteristic model in which indoor temperature and outside air temperature are connected by a single thermal resistance, and the thermal capacity of a room is considered. This thermal characteristic model represents the simplest thermal characteristic model indicating that variation of outside air temperature contributes to variation of indoor temperature with no time delay with a certain degree of influence. For buildings with low heat storage performance, it is sometimes possible to represent the thermal characteristics of such a building by the thermal characteristic model of FIG. 5A; [0096] This model makes it possible to consider, for a building with high heat insulation performance and heat storage performance, a thermal load with a time delay due to the heat of transmission and a thermal load with no time delay due to, for example, ventilation.). 
.

  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter  and Holub as applied to claim 1 and further in view of Ahmed et al. (US 20160246269, hereinafter Ahmed).

In regards to Claim 6, Carter and Holub teaches the method of heating a structure using a boiler as incorporated by claim 1.
Carter and Holub fails to teach “The method of claim 1, further comprising determining unknown parameters of the MPC model via use of cloud computing resources”.
Ahmed teaches “further comprising determining unknown parameters of the MPC model via use of cloud computing resources” ([0006] The cloud server is configured to receive the measurements, to identify an operational parameter for the air-handling unit solving the heuristic model using the measurements, and output the operational parameter).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116